UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                               No. 95-7309



TERRY LEE STONE,

                                                 Petitioner - Appellant,

          versus

RAY ANDREWS,   Warden,   FCI    Estill;   JOHN    F.
FANELLO,

                                             Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Cameron McGowan Currie, District
Judge. (CA-94-1177)


Submitted:   November 16, 1995            Decided:     February 14, 1996


Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Terry Lee Stone, Appellant Pro Se. Joseph Parkwood Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

    Appellant appeals from the district court's order denying

relief on his 28 U.S.C. § 2241 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Stone v. Andrews, No. CA-94-1177 (D.S.C. July 13, 1995). We dis-
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                        AFFIRMED




                               2